ORDER
PER CURIAM.
The claimant, Darius Whitson, appeals the judgment entered by the Circuit Court of the City of St. Louis in favor of the Missouri Department of Social Services, Family Support Division, upholding the decision of the Director of the Family Support Division denying the claimant’s application for benefits from Missouri’s pension fund for blind persons. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b).